Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 24, 2015

                                      No. 04-14-00769-CV

                            IN THE INTEREST OF G.C.D., a child,

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-00697
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        In this accelerated appeal of an order terminating the parental rights of each parent, the
child’s mother and father filed separate notices of appeal and separate briefs. The mother’s brief
was filed first; the father’s brief was filed on January 13, 2015. The State’s brief was due on
February 2, 2015. See TEX. R. APP. P. 38.6(b). The State elected to have one of its attorneys file
a brief addressing the father’s appellate issues and a separate attorney file a brief addressing the
mother’s appellate issues.
         On January 22, 2015, this court granted the State’s first motion for an extension of time
to file its brief until February 9, 2015. On February 2, 2015, the State filed a second motion for a
thirty-day extension of time to file a second brief until March 4, 2015. We granted the State’s
motion in part, and set the brief due on March 2, 2015. See id. R. 38.6(b), (d).
        On February 18, 2015, the State notified this court that reporter’s records for four
hearings have not been filed. We are mindful of the court reporters’ excessive workload, but this
court must issue its opinion and judgment by May 4, 2015, and time is of the essence. See TEX.
R. JUD. ADMIN. 6.2, available at http://www.txcourts.gov/media/514710/ RJA_20120501.pdf
(directing courts of appeals to dispose of SAPCR suits “[w]ithin 180 days of the date the notice
of appeal is filed”). For this reason, we encourage the court reporters and the State to file their
respective documents as quickly as possible.
     We ORDER court reporter David R. Zarate to prepare, certify, and file within TEN
DAYS of the date of this order reporter’s records for hearings held on the following dates:
       •   Status hearing May 20, 2013
       •   Permanency hearing September 23, 2013
     We ORDER court reporter Herminia Torres to prepare, certify, and file within TEN
DAYS of the date of this order reporter’s records for hearings held on the following dates:
       •   Permanency hearing February 3, 2014
       •   Permanency hearing June 2, 2014
       If either named reporter did not take a record of a hearing on the dates listed, we ORDER
the court reporter to notify this court of that fact within THREE WORK DAYS of the date of this
order.
       The State’s February 19, 2015 motion is GRANTED IN PART. The State must file its
brief with this court within TWENTY DAYS after the reporters’ records have been filed. See
TEX. R. APP. P. 38.6(b), (d). NO FURTHER EXTENSIONS OF TIME TO FILE THE
STATE’S BRIEF WILL BE GRANTED.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of February, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court